DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant's election with traverse of Group I in the reply filed on March 29, 2021 is acknowledged.  The traversal is on the ground(s) that due to significant overlap in the two groups, a more efficient and expedient examination would result if the two groups were examined together.  Further in view of the overlap, there is no significant burden to the Examiner in examining all the claims at once.  This is not found persuasive because this case is a US national stage application under 35 USC 371 and the unity of invention standard has been applied.  Unity of invention exists when there is a technical relationship among the claimed inventions involving one or more of the same or corresponding special technical features.  For the reasons set forth in the Restriction Requirement it was determined that there is no special technical feature linking the recited groups.  Further it is noted that under the unity of invention standard, there is no requirement to show burden.  However it is noted that Groups 1 and 2  require different searches that are not co-extensive. For instance,  a literature search for the method of Group 1 is not co-extensive with a literature search for the product of Group 2. For instance, a finding that, for example, the method of Group 1 is anticipated or obvious over the prior art would not necessarily extend to a finding that the product of Group 2 is also anticipated or obvious over the prior art. Similarly, a finding that the method of Group 1 is novel and unobvious over the prior art would not necessarily extend to a finding that the product of Group .  The requirement is still deemed proper and is therefore made FINAL.
Applicant’s election without traverse of the species of cg24704287 and cg05575921 is acknowledged. After further consideration the examiner has decided to rejoin cg06126421 with the elected CpG sites. 
Claims 1-9 and 12-17 are currently pending.
Claims 3, 12-14, and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected subject matter (either a non-elected invention or non-elected species), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 29, 2021.
The claims have been examined to the extent that the claims read on CpG sites (cg24704287, cg06126421, and cg05575921). The additionally recited CpG sites have been withdrawn from consideration as being directed to non-elected subject matter.  Prior to allowance of the claim, any non-elected subject matter that is not rejoined with any allowed elected subject matter will be required to be removed from the claims.

Specification
3.	The language of the abstract of the disclosure is objected to because the legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:



Claims 1-2, 4-9, 15, and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
The instant claims recite a law of nature. The claims recite a correlation between CpG sites cg24704287 and cg05575921 and survival probability. This type of correlation is a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo.  
The instant claims recite abstract ideas.  The claims recite a step of “determining” the survival probability of the subject based on the methylation status (clm 1).  Neither the specification nor the claims set forth a limiting definition for “determining” and the claims do not set forth how this step is accomplished. The broadest reasonable interpretation of the “determining” step is that it may be accomplished by a mental processes. For example, one may “determine” the survival probability of a subject by thinking about the results of the methylation status.  
Additionally the claims recite a step of “comparing” the methylation status of the CpGs to a reference (see clm 5).  The broadest reasonable interpretation of the “comparing” step is that it may be accomplished by a mental processes. For example, one may “compare” the methylation status of the CpGs to a reference by reading a laboratory report.  

The claims recite a step of “providing” close monitoring and/or lifestyle recommendations.  The broadest reasonable interpretation of the “providing” step is that it may be accomplished by a mental processes. For example, one may “provide” a lifestyle recommendation to a subject by verbalizing the thought that the subject should go on a diet, exercise more, stop smoking etc.  
  Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not practically apply the judicial exception by including one or more additional elements that the courts have stated integrate the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 

An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological
environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
The step of “detecting” the methylation status of at least two CpG sites in a sample does NOT amount to significantly more because it simply appends well understood, routine, and conventional activities previously known in the art to the judicial exceptions.  
The steps are recited at a high level of generality. Detecting at least two CpG sites in a sample merely instructs a scientist to use any assay capable of detecting methylation. The claims do not require the use of any particular non-conventional reagents. When recited at this high level of generality, there is no meaningful limitation that distinguishes this step from well understood, routine, and conventional activities engaged in by scientists prior to applicant’s invention and at the time the application was filed. 
Additionally the teachings in the specification demonstrate the well understood, routine, conventional nature of additional elements because it teaches that the additional elements are well known or can be practiced with commercially available microarrays.  For example the specification teaches the following:
Methods for determining the methylation status of a CpG site are known in the art (para 0018).

DNAm in whole blood was quantified using the Infinium HumanMethylation450K BeadChip (Illumina.Inc, San Diego, Calif., USA) in both ESTHER and KORA F4. Details of methylation analysis in the ESTHER study have been reported previously (Zhang, Y. et al. 

Further it is noted that the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014)
For the reasons set forth above the claims are not directed to patent eligible subject matter.


Claim Rejections - 35 USC § 112(b)
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is rejected over the recitation of “said reference value or reference range”.  There is insufficient antecedent basis for this limitation in the claims because the claims do not previously refer to  “a reference value or reference range”.  Correction is required. 
Claims 8 and 16 are rejected over the recitation of “the reference”.  There is insufficient antecedent basis for this limitation in the claims because claim 1 does not refer to “a reference”.  Correction is required. 

Claim Rejections - 35 USC § 112(a)
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-2, 4-9, and 15-16  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 
 
(a) detecting the methylation intensity of at least two CpG sites selected from cg24704287, cg06126421, and cg05575921 in a blood sample from said subject; 
(b) comparing the methylation intensity of the at least two CpG sites to reference intensities set for each of the CpG sites, wherein the reference intensity is 0.31 for cg24704287, 0.60 for cg06126421, and 0.78 cg05575921; and 
(c) identifying the human subject as having an increased risk of mortality when the methylation intensity in the blood sample from the subject is less than or equal to the reference intensity for one or more of the CpG sites. 
does not reasonably provide enablement for the claims as broadly written. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Scope of the Claims/Nature of the Invention
	The claims are drawn to a method for determining a survival probability of a subject.  In view of the recitation of “subject”, the claims encompass both human and non-human subjects. 
The claims recite a step of detecting the methylation status of cg24704287 and cg05575921 in a sample of the subject.  In view of the recitation of “sample” the claims encompass ANY type of sample (i.e., hair, blood, urine, brain tissue, breast tissue, skin, etc.). 
The claims recite a step of determining the survival probability of the subject based on the methylation status of the subject.  However the claims do not set forth how this step is accomplished.  The claims encompass a method wherein hypermethylation and/or hypomethylation of the CpG sites is indicative of a higher survival probability.  

The nature of the invention requires a reliable correlation between the methylation level of cg24704287 and cg05575921 and survival probability of a subject. 
Teachings in the Specification and Examples
 	The specification (paras 0079-0080) teaches that genome-wide DNAm measurements were performed in the baseline blood samples of two subsets of the ESTHER participants. Subset-I (discovery panel) consists of 406 patients who died during follow-up and 548 patients randomly selected irrespective of death status during follow-up. Subset-II (validation panel) consists of 1,000 ESTHER participants who were non-overlapping with the case-cohort samples, among whom 231 deaths were ascertained during follow-up. Replication in an independent cohort was performed in the KORA F4 study.  A random baseline sample consisting of 1,727 participants were selected for methylation analysis, among whom 61 participants died. The specification (para 0083) teaches DNAm in whole blood was quantified using the Infinium HumanMethylation450K BeadChip (Illumina.Inc, San Diego, Calif., USA) in both ESTHER and KORA F4. 
	The specification (para 0092) teaches that the inventors found 58 CpG sites that were associated with all-cause mortality (see Table 4). The specification (para 0096) teaches that ten CpGs  (cg01612140, cg05575921, cg06126421, cg08362785, cg10321156, cg14975410, th  quartile value of cg08362785 and 1st quartile values of other 9 CpGs as the cutoff points to define aberrant methylation for each CpG (the exact cutoff points are listed in Table 6). Participants with aberrant methylation at 1 to 10 CpGs had a mortality score of 1 to 10, respectively, and participants without aberrant methylation at any of the 10 CpGs had score of 0. Table 7 shows the associations of score with all-cause mortality. Compared to participants with a score of 0, those who had a score of 1, 2-5, and 5+ had 2-, 3-, and 7-fold risk of dying, controlling for all the potential confounding factors. Analyses restricted to only older participants (≥60 years) yielded essentially the same risk estimates, e.g. HRs (95% CI) were 2.14 (1.02-4.47), 3.38 (1.68-6.80), and 7.44 (3.50-15.84), respectively, for a score of 1, 2-5, and 5+ vs. score=0. Similar patterns of distribution of deceased were also observed in KORA participants (FIG. 2b). Using the cut-off points from the ESTHER cohort defining aberrant methylation of 10 CpGs (Table 6), replicated analyses in the KORA cohort showed consistent patterns and similar risk estimates (Table 7).
State of the Art and the Unpredictability of the Art
While methods of detecting the methylation status of CpG sites are well known in the art, there is a high level of unpredictability when it comes to correlating methylation status of CpG sites with a particular phenotype (such as survival probability).   The unpredictability will be discussed below.

In the instant case it is highly unpredictable if the findings in blood samples could be extrapolated to the other types of samples encompassed by the claims because in general methylation patterns are sample specific. For example, Adalsteinsson et al (PLoS One. October 2012. . 7(10): e0046705) states that “Tissue and cell specific methylation are well established in human DNA. In 2006 Eckhardt et al. presented data from the Human Epigenome Project (HEP, a project that aims to identify, catalog, and interpret DNA methylation profiles of all human genes in all major tissues) that suggest that tissue-specific differentially methylated regions (tDMRs) are very common in the genome. The dataset describes DNA methylation of ∼1.9 million CpG sites on chromosomes 6, 20 and 22 in 12 different tissues. Approximately 22% of the investigated amplicons were tDMRs and their average absolute methylation levels differed by up to 20% between tissues (or up to 15% if only somatic tissues are compared).” (p. 1, col. 1). The reference further teaches that DNA methylation profiles may vary between the different types of blood cells, depending on the gene that is analyzed. It is stated that “DNA methylation levels in the two cell fractions, polymorphonuclear and mononuclear cells, differed significantly in the HHEX CGI; specifically the average absolute difference ranged between 3.4–15.7 percentage points per CpG site…In summary, our analysis detects region-specific differential DNA methylation between white blood cell subtypes, which can confound the outcome of whole blood DNA methylation measurements” (see abstract). Additionally Michels (Experimental Gerontology 2010 Vol 45 pages 297-301) teaches that DNA methylation is tissue specific and may be cell type specific and a certain DNA methylation pattern found in one specific tissue does not permit inferences about its variation across different tissues and possibly not even across different cell types in the same tissue (page 299, col 1). In the present case, the inventors 
Additionally it is highly unpredictable if the findings in humans could be extrapolated to non-human organisms.  The prior art of Feng (PNAS 2010 Vol 107 No 19 pages 8689-8694) teaches that although DNA methylation likely has a conserved role in gene silencing, the levels and patterns of DNA methylation appear to vary drastically among different organisms (abstract). In the absence of evidence to the contrary, it is highly unpredictable if the methylation level of cg24704287 and cg05575921 will correlate with survival probability in a representative number of non-human organisms. 
Further the claims require determining a survival probability of a human subject based on the detected methylation status. However the claims do not set forth how the methylation status is used to make the survival determination.  For example the criteria that is required to be determined as have a high risk or low risk of survival is not set forth in claim 1.   Therefore the skilled artisan would not be able to make and/or use the invention because they would not know how to use the detected methylation status to determine survival probability.  
Quantity of Experimentation: 
Extensive experimentation would be required to determine if (i) the methylation level of cg24704287 and cg05575921 in other sample types (i.e., hair, urine, brain tissue, breast tissue, 
While methods for detecting the methylation status of CpG sites are known in the art, such methods provide only the general guidelines that allow researchers to randomly determine if particular CpG sites are differentially methylated.  The results of performing such methodology are highly unpredictable. The specification has provided only an invitation to experiment. The specification does not provide a predictable means for practicing the broadly claimed invention. 
Applicant’s attention is directed to Wyeth v. Abbott Laboratories 107 USPQ2d 1273, 1275, 1276 (Fed. Cir. June 2013) wherein it is stated that “Claims are not enabled when, at the effective filing date of the patent, one of ordinary skill in the art could not practice their full scope without undue experimentation. MagSil Corp. v. Hitachi Global Storage Techs., Inc., 687 F.3d 1377, 1380-81 [103 USPQ2d 1769] (Fed. Cir. 2012).” Therein, it was held that even routine experimentation may be undue when it is extensive and the results are unpredictable.
Case law has established that '(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation.'" In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that '(t)he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art".  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genetech Inc. v Novo Nordisk 42 USPQ2d 1001 held that '(I)t is the specification, not the 
Further, as set forth in Rasmusson v. SmithKline Beecham Co., 75 USPQ2d 1297, 1302 (CAFC 2005), enablement cannot be established unless one skilled in the art "would accept without question" an Applicant's statements regarding an invention, particularly in the absence of evidence regarding the effect of a claimed invention. Specifically:
    "As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to "inventions consisting of of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the "inventor" would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis." 

Conclusions:
Herein, although the level of skill in the art is high, given the lack of disclosure in the specification and in the prior art and the unpredictability of the art, it would require undue experimentation for one of skill in the art to make and use the invention as broadly claimed. 

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5 7, 8, 9, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (Environmental Health Perspectives Vol 124 No 1 Jan 2016).
Regarding Claim 1 Zhang teaches that in a population based prospective cohort study in Germany, methylation was quantified in baseline blood DNA of 1000 older adults by the Illumina 450K assays.  Deaths were recorded during a median follow up of 10.3 years (abstract).  Zhang teaches that they investigated the association of 9 CpG sites (including cg06126421 and cg05575921) with all-cause mortality. Preliminary analyses showed methylation at two of the nine CpGs (cg05575921, cg06126421) to be most strongly associated with all-cause mortality, whereas much less strong or nonsignificant associations were observed for the other seven CpGs. Zhang teaches that they further carried out analyses on all-cause and cause-specific mortality, including CVD, cancer, and other mortality, using a methylation-based score developed according to these two CpGs. Categories of the score were 2, 1, and 0 for participants in the lowest quartiles of both CpGs, in one of the two CpGs, and none of the two CpGs, respectively (page 68, col 2-3). As shown in Table 3 having a score of 2 means a higher risk of all-cause mortality in comparison to those with a score of 0 or 1. As shown in Table 3 having a score of 1 were at higher risk of all-cause mortality in comparison to those with a score of 0.  Thus Zhang teaches a method comprising detecting the methylation status of cg24704287, cg06126421, and cg05575921 in a sample of the subject (since the Illumina 450K array has probes which 
Regarding Claim 2 Zhang teaches a method comprising detecting the methylation status of cg24704287, cg06126421, and cg05575921 in a sample of the subject (since the Illumina 450K array has probes which interrogate all 3 CpG sites).  
Regarding Claim 5 Zhang teaches CpG methylation levels were divided into quartiles.  Zhang teaches that for cg05575921 the lowest quartile ≤0.77 had the greatest Hazards Ratio and that for cg06126421 the lowest quartile ≤0.60 had the greatest Hazards Ratio (see Table S4). Zhang teaches a methylation-based score developed according to these two CpGs. Categories of the score were 2, 1, and 0 for participants in the lowest quartiles of both CpGs, in one of the two CpGs, and none of the two CpGs, respectively (page 68, col 2-3). Thus Zhang teaches a method of comparing the methylation status to a reference value (here the reference value is the lowest quartile for each site-0.77 for cg05575921 and 0.60 for cg06126421) and determining increased risk of mortality when the methylation status is lower than the reference value for one or both of the CpG sites.  
Regarding Claim 7 Zhang teaches the sample is blood (abstract). 
Regarding Claim 8 Zhang teaches an unfavorable survival probability is determined if a methylation status deviating from the reference is detected (Table 3). 
Regarding Claim 9 Zhang teaches a method wherein determining survival probability comprises determining a mortality risk (Table 3). 
Regarding Claim 16, Table 3 shows that having a score of 2 means a higher risk of all-cause mortality in comparison to those with a score of 0 or 1. A score of 2 means that both CpG sites deviate from the reference (page 68, col 3). 
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Environmental Health Perspectives Vol 124 No 1 Jan 2016) in view of Hinoda (US 2012/0034605 Pub 2/9/2012). 
The teachings of Zhang are presented above. 
Zhang does not disclose a method wherein detecting the methylation status of a CpG site is detecting the average degree of methylation of the site from at least 10 cells. 
However Hinoda teaches a method of detecting the methylation status of CpG sites in each of 10 cells from different colorectal cancer cell lines (para 0092, Fig 24). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Zhang by detecting the methylation status in at least 10 cells as suggested by Hinoda.  One of skill in the art would have been motivated to detect the methylation status of a CpG site in at least 10 cells for the benefit of getting a more accurate estimate since as demonstrated by Hinoda different results were obtained from the 10 cells (see Fig 24 where methylation was detected in 9/10 cells for DLD-1 cell line).  Further taking the average of multiple measurements is considered to be routine statistical analysis and the skilled artisan would have been motivated to use a statistical analysis method that was well known and conventional.  
. 

11.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Environmental Health Perspectives Vol 124 No 1 Jan 2016) in view of Ford (Preventative Medicine 55 2012 pages 23-27). 
	The teachings of Zhang are presented above. 
	Zhang does not teach a method further comprising providing close monitoring and/or lifestyle recommendations in case an unfavorable survival probability and/or an increased mortality risk is detected.
	However Ford teaches that adults who do not smoke, consume a healthy diet, and engage in sufficient physical activity can substantially reduce their risk for early death (abstract). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Zhang by providing lifestyle recommendation to a subject with unfavorable survival as suggested by Ford.  One of skill in the art would have been motivated to recommend stop smoking, eating healthy, and exercising to a subject with unfavorable survival since Ford teaches that these three lifestyle changes can substantially reduce the risk for early death. 
 


Improper Markush Group
12. 	Claims 1-2, 4-9, 15, and 16 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y). 
	The Markush groupings of at least two CpG sites selected from the list consisting of cg24704287, cg08362785, cg25983901, cg06126421, cg05575921, cg23665802, cg01612140, cg19572487, cg14975410, and cg10321156 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  
	It is first noted that MPEP 706.03(y) states that “A Markush claim may be rejected under judicially approved “improper Markush grouping” principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an “improper Markush grouping” if either: (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not share a common use. Supplementary Guidelines In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a Markush group share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent (prong 2).
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. 
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” (see MPEP 706.03(y)IIA).
Herein, the recited alternative species do not share a single structural similarity, as each CpG site has a different chemical structure in that it consists of a different nucleotide sequence.  The only structural similarity present is that all of the CpG sites comprise nucleotides. The fact that the CpG sites comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising nucleotides alone is not essential to the asserted common activity of being correlated with survival probability. Accordingly, while the different CpG sites are asserted to have the property of being correlated 
Further, the recited CpG sites do not belong to a chemical or art-recognized class because there is no expectation from the knowledge in the prior art that genes behave in the same manner and can be substituted for one another with the same intended result achieved. There is no evidence of record to establish that it is clear from their very nature that the recited CpG sites possess the common property of being correlated with survival probability.
Following this analysis, the claims are rejected as containing an improper Markush grouping.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. 



13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA HANEY/Primary Examiner, Art Unit 1634